Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on September 30, 2019.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
In line 6 of claim 1, "Sb Ba" should be "Sb, Ba" (i.e., a “,” should be inserted). 
In line 1 of claim 5, the word –wherein—should be inserted before “the catalyst bed”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is (and claims 2-15 depending therefrom are) indefinite because the phrase “mixed oxide” in line 16 therein lacks antecedent basis.  It cannot be determined if the phrase “mixed oxide” represents, e.g., mixtures of oxides of Mo, V, Nb, etc., or represents an oxide comprising a mixture of metals (i.e., a mixed metal oxide).  It is respectfully suggested that the phrase “mixed oxide” be removed, or added to lines 2, 3, and 9 of claim 1, to ensure antecedent basis.
Claim 3 is indefinite for lacking antecedent basis for the limitation “piping associated with the reactor”.  Neither claim 1 or 2, from which claim 3 directly or indirectly depends, recite a “reactor”, per se.  It is respectfully suggested that claim 3 be amended to recite either “fouling on the reactor tube” (if claim 3 is intended to continue to depend from claim 2) or “forms fouling on the one or more vessels and associated piping” (if claim 3 is amended to depend directly from claim 1).
Claim 6 is indefinite because the phrase "alumina (Al(O)OH)" is unclear.  While "alumina" is known as Al2O3 (aluminum oxide) and “Al(O)(OH)” is known as aluminum hydroxide oxide/aluminum oxyhydroxide, the phrase recited in Applicant’s claim 6 does not appear commensurate or synonymous.
Claim 7 is indefinite for lacking antecedent basis for “Au” in line 2 therein.  Neither of the catalysts i) and ii) recited in claim 1 (from which claim 7 depends), recite Au as a catalyst component.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gaffney et al. (U. S. Patent Publication No. 2010/0255986).
claims 1 and 8-15, Gaffney et al. teach a mixed metal oxide catalyst having a nominal composition MoaVbXcYdOn, wherein X is at least one of Nb and Ta, and Y is at least one of Te, Sb, Ga, Pd, W, Bi, and Al, wherein:
a = 1	     b = 0.05 to 1.0     c = 0.001 to 1.0     d = 0.001 to 1.0, and
n is determined by the oxidation states of the other elements.  Gaffney et al. further teach that X is preferably Nb and that Y is preferably Te.  See paragraph [0033] of Gaffney et al.
	Note that the values for a through d fall within or encompass the respectively recited ranges for Mo, V, Nb, Te, and X (the metals Sb, Ga, Pd, W, Bi, and Al as disclosed by Gaffney et al. are considered to read upon “X” in Applicants’ claims), as recited in catalysts i) and ii) in Applicants’ claim 1, as well as the catalysts recited in claims 8-13.  Further, in Gaffney et al., when Y is selected from the metals Sb, Ga, Pd, W, Bi, and Al, the ratio of d (0.001 to 1.0) to a (1) reads upon the limitations of claims 14 and 15 regarding the amount of atoms of X per atom of Mo.
“A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prime facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
claim 6, Gaffney et al. teach the feasibility in the aforementioned mixed metal oxide catalyst being formed “together with a suitable support such as…alumina”; see paragraph [0047] of Gaffney et al.
	Further regarding claim 1, Gaffney et al. teach the feasibility in subjecting the aforementioned mixed metal oxide catalyst to acid treatment; exemplary acids include oxalic acid.  If the acid is a liquid, it may be used as is or dissolved in a solvent.  When using solutions of the acid, Gaffney et al. teach that “there is no particular restriction on the concentration of the acid.”  The concentration of the acid in the solution can vary from 0.1 to 50% by weight; the acid solution is normally used in an amount of 1 to 100 times the volume of the ground catalyst powder.  Additionally, Gaffney et al. teach that treatment temperatures range from room temperature to 200°C, more preferably from 60°C to 100°C, and further teach that treatment times range from 1 to 100 hours, preferably from 2 to 20 hours.  See paragraph [0045] of Gaffney et al., as well as Examples 2-6 and 9 (paragraphs [0103] and [0106]), which depict embodiments in which the mixed metal oxide catalysts are treated with oxalic acid.
	Note that the treatment temperatures and times disclosed by Gaffney et al. respectively encompass Applicants’ claim limitation “temperature from 20°C to 100°C for a period of time not less than 1 hour”, as recited in claim 1.
In re Wertheim, 541 F.2d 257, 191 U.S.P.Q. 90 (CCPA 1976).  See also MPEP 2144.05.
Although Gaffney et al. do not explicitly teach the limitations of Applicants’ claims regarding contact of the catalyst with from 10 to 100 ml of a not less than 0.5 molar solution of oxalic acid per 1 to 5 g of catalyst”, Gaffney et al., as stated above, teach that “there is no particular restriction on the concentration of the acid” and that the concentration of the acid in the solution can vary from 0.1 to 50% by weight; the acid solution is normally used in an amount of 1 to 100 times the volume of the ground catalyst powder.  From this teaching, the concentration and molar solution of oxalic acid, such as that instantly claimed, would be expected to have been obtained from concentration and amounts disclosed by Gaffney et al.  Further, the teaching by Gaffney et al. that "no particular restriction on the concentration of the acid" would lead the skilled artisan to determine the optimal concentration of acid (e.g., 0.5 molar solution) suitable for treatment of the catalyst with oxalic acid, such as that instantly claimed.
	Gaffney et al. do not explicitly teach, suggest, or define the aforementioned acid treatment of the mixed metal oxide catalyst as a “method to remove from one or more vessels and associated piping”, as recited in Applicants’ claims.  However, because Gaffney et al., in treating the mixed metal oxide catalyst with acid, i.e., oxalic acid, said acid .

Allowable Subject Matter
Claims 2-5 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited references of record do not teach or suggest the limitations of these claims, regarding the employment of agitation of the oxalic acid solution through a reactor tube, the formation of fouling, or the separation of at least one valuable metal from the solution of catalyst and support.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited but not relied upon in this Office Action provide technological background in the art regarding the treatment of catalysts with oxalic acid.  See, for example:
Drake et al. (U. S. Patent No. 2,380,731), which teaches treatment of catalysts with organic acids such as oxalic acid, wherein the catalyst is treated to remove materials that impair its catalytic efficiency (page 1, lines 45-60);
McVicker et al. (U. S. Patent No. 4,522,928), which teaches the removal of metal contaminants from hydroconversion catalysts via contact with a buffered oxalic acid solution (Abstract; col. 2, lines 59-66); and 
Simanzhenkov et al. (U. S. Patent Publication No. 2019/0291080), which teach filtering contents of a reactor (i.e., catalyst) and washing with water or an aqueous oxalic acid solution (paragraphs [0062] and [0068]); this reference is not qualified as prior art, as (1) the one-year grace period of the instant application is June 18, 2017 (one year before the earliest effective filing date of the instant application, June 18, 2018), thereby predating the earliest effective filing date of this reference, and (2) this reference and the instant application have common inventors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 17, 2021